Citation Nr: 1812637	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected residuals of injury to the lumbosacral spine, with herniated nucleus pulposus of L4-L5, post chymopepsin treatment, with traumatic arthritis of the lumbosacral spine and sacro-iliac joints (lumbosacral spine disability).

2.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected tricompartmental osteoarthritis of the left knee (left knee arthritis) prior to June 5, 2012, and in excess of 30 percent disabling, from August 1, 2013 and thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent

ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied an increased rating for the lumbosacral spine disability.  In a July 2010 rating decision granted service connection for osteoarthritis of the left knee and assigned an evaluation of 10 percent disabling effective April 20, 2009.  The Veteran continues to appeal for a higher initial rating as to both disabilities.  See AB v. Brown, 6 Vet App 35 (1993).

This matter was previously remanded in January 2014 for additional development to include a directive to obtain updated VA and private treatment records.  As the aforementioned development has been completed, this matter has been returned to the Board for appellate consideration.  

The Board notes that a June 2017 rating decision increased the evaluation of tricompartmental osteoarthritis, left knee, status post total replacement to 100 percent disabling effective June 5, 2012, based on surgical or other treatment necessitating convalescence.  An evaluation of 100 percent was also assigned from August 1, 2012.  An evaluation of 30 percent was assigned from August 1, 2013, forward.

The Board notes that the Veteran's claim for TDIU was not addressed in the aforementioned decision; however, the issue is before the before the Board on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU and left knee claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disability has been manifested by pain beginning at forward flexion of 30 degrees; however, there is no evidence of ankylosis or of incapacitating episodes (i.e., doctor-prescribed bedrest) having a total duration of six weeks or greater.  

2.  Separately, there is evidence of moderate radiculopathy of the right lower extremity attributable to the low back disorder.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for establishing entitlement to an evaluation of 40 percent disabling for the lumbosacral spine disability are met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  The criteria for a separate 20 percent evaluation for radiculopathy of the right lower extremity have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Disability ratings, in general

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2017).  The Board has considered all of the evidence of record, but the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

When evaluating disabilities based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); 38 C.F.R. §§ 4.40, 4.45.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Low back disability

Disabilities of the spine are addressed by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Formula (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Pertinently, note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Alternatively, a back disability can also be rated as intervertebral disc syndrome (IVDS) with incapacitating episodes.  Under the criteria listed in DC 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks, and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2017).

In this case, the Board has reviewed the competent evidence and finds support for a 40 percent evaluation.  The Veteran's October 2012 VA examination revealed forward flexion to 45 degrees, but with pain at 30 degrees.  The April 2017 examination revealed forward flexion limited to 40 degrees, with pain on motion.  Taking into account the DeLuca factors in conjunction with the limitation of motion shown, the Board is of the view that this is more clinically characteristic of a disability picture contemplated by a 40 percent evaluation than one contemplated by a 20 percent evaluation.  Accordingly, the 40 percent evaluation is granted.  This is the maximum evaluation that can be assigned on the basis of limitation of motion.  The Board has reviewed the relevant evidence of record, to include a private physician's record from September 2012 and VA examinations from October 2012 and April 2017, but finds no evidence of ankylosis or of incapacitating episodes having a total duration of six weeks or greater; these are the remaining schedular bases for an even higher evaluation.  Thus, the 40 percent evaluation is appropriate.

This does not end the Board's inquiry, however.  In April 2017, the VA examiner specifically concluded that the Veteran suffered moderate intermittent pain from radiculopathy of the right lower extremity, but no other neurological abnormalities were indicated.  Based upon this, the Board finds that a separate 20 percent evaluation should be assigned for moderate radiculopathy of the right lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520; a higher evaluation is not in order because the neurological involvement is wholly sensory.  The evidence of record does not reveal any complaints of bowel or bladder impairment or of left lower extremity involvement.  As such, a separate evaluation for such neurological manifestations is not warranted. 

In reaching the two grants made in this decision, the Board notes that neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation of 40 percent for service-connected residuals of injury to the lumbosacral spine, with herniated nucleus pulposus of L4-L5, post chymopepsin treatment, with traumatic arthritis of the lumbosacral spine and sacro-iliac joints (lumbosacral spine disability), is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 20 percent evaluation for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board has reviewed the Veteran's most recent (April 2017) VA examination of the left knee and finds it inadequate, as it does not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required. 

As indicated above, the TDIU claim is now on appeal per Rice, and additional notification and adjudication actions are warranted prior to this claim being adjudicated by the Board, particularly as it is inextricably intertwined with the left knee claim.

Accordingly, this case is REMANDED for the following action:  

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter as to the TDIU claim.

2.  Afford the Veteran a new VA orthopedic examination, with an examiner who has reviewed the claims file.  This examiner must address all subjective complaints and objective symptoms of the left knee disorder.  All findings and opinions must be included in a typewritten report.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, in comparison with the right knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis, instability, and symptoms affecting semilunar cartilage.

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


